UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 13 Notes to financial statements page 18 Trustees and officers page 34 For more information page 40 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last 12 months. Positive economic news, better-than-expected corporate earnings growth, buoyant global economies, and increased merger and acquisitions activity served to overcome concerns about inflation, high energy costs, a housing slowdown and the troubled subprime mortgage market. Even with a sharp, albeit brief, decline during the period, the broad stock market, as measured by the Standard & Poors 500 Index, returned 22.8% for the year ended May 31, 2007. This environment also led the Federal Reserve Board to hold short-term interest rates steady, and fixed-income securities also produced positive results. The broad Lehman Brothers Aggregate Bond Index returned 6.7% for the year, while high-yield corporate bonds remained the best performers, reflecting the favorable credit environment and strong demand for yield. After the markets moves of the last year, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. Investors are also dealing with heightened uncertainty about the direction of interest rates. Inflation data at the end of the period caused anxiety that the Fed would not cut interest rates any time soon, as had previously been expected. It may also be time to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance and may now represent a larger percentage of your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks to provide high current income, consistent with preservation of capital. The Funds secondary objective is to provide growth of capital to the extent consistent with its primary objective. The Fund seeks to achieve its objectives by investing in a diversified portfolio of securities that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal conditions, the Fund invests at least 80% of its assets in preferred stocks and other preferred securities. Over the last twelve months ► Preferred stocks posted solid gains, fueled by a relatively benign interest rate backdrop and strong investor demand. ► The Fund outperformed its peers on a net asset value level. ► Holdings in tax-advantaged preferred stocks generally performed best. Top 10 issuers Nexen, Inc. 3.5% Lloyds TSB Bank Plc 2.3% ING Groep NV 2.9% Southern Union Co. 2.3% MetLife, Inc. 2.7% PFGI Capital Corp. 2.2% Viacom, Inc. 2.5% JPMorgan Chase Capital XI 2.2% Telephone & Data Systems, Inc. 2.4% Southwest Gas Capital II 2.1% As a percentage of net assets plus the value of preferred shares on May 31, 2007. 1 Managers report John Hancock Preferred Income Fund III Preferred stocks posted robust gains for the 12-month period ended May 31, 2007, overcoming two distinct pockets of weakness during the year. In the initial months of the period, preferred stocks performed poorly, coming under pressure due to growing fears of more interest rate hikes amid reasonably strong economic growth and mounting inflation pressures. Because preferreds make fixed-income payments in the form of dividends, their prices tend to move higher and lower in response to expectations for interest rates and inflation. Preferreds also were stymied by a glut of newly issued preferred stocks, which generally came to market with higher yields than already- outstanding securities, making older issues less attractive and putting pressure on their prices. But from early August 2006 through the end of that year, preferred stocks rallied strongly, bolstered first by optimism that the Federal Reserve Board would hold interest rates steady and later by growing hopes that the central bank might actually cut rates in the first half of 2007. Also boosting preferreds during that time span was an abatement in new issuance, as issuers called (meaning they refunded) outstanding preferred securities. During the first calendar quarter of 2007, preferreds continued to perform well. A series of reports indicating that the housing market and other parts of the economy were slowing provided investors SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS MetLife ▲ Strong demand for tax-advantaged preferreds boosts price PNM Resources ▲ Strong customer growth and joint venture with Bill Gates SLM ▼ Investors fear company will be downgraded after leveraged buyout 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Gregory K. Phelps and Mark T. Maloney evidence that inflation wasnt the same concern it had been just a few months earlier. But preferreds weakened a bit again in the spring, amid growing concerns that any interest rate cuts might be farther off than most observers had originally anticipated. Additionally, a resurgence in the supply of the securities once again acted as a drag on their prices. Against that year-long backdrop, preferred stocks that offered a certain tax advantage known as the dividends received deduction (DRD) outpaced those without the tax benefit. Thats primarily because tax-advantaged securities were in short supply throughout much of the period. Preferred stocks posted robust gains for the 12-month period ended May 31, 2007, overcoming two distinct pockets of weakness during the year.  Performance For the 12 months ended May 31, 2007, John Hancock Preferred Income Fund III returned 13.65% at net asset value (NAV) and 23.79% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. The Funds yield at closing market price on May 31, 2007 was 7.00% . By comparison, the average long-term closed-end bond fund returned 9.35% at NAV, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers Aggregate Bond Index gained 6.7% and the Merrill Lynch Preferred Stock Hybrid Securities Index rose 9.8% . Leaders Given favorable supply and demand dynamics, some of our best performers were DRD-eligible securities. Our holdings in MetLife, Inc., Preferred Income Fund III 3 for example, served us well. They also were aided by the strong financial performance of its issuer. Many of our preferred-stock holdings in the brokerage area were beneficial to the Funds performance, led by Goldman Sachs Group, Inc. and Merrill Lynch & Co. The brokers benefited from their ability to fire on all cylinders in their key businesses, including stocks, investment banking, asset management and private equity. They also continued to benefit from providing services to the hedge fund industry, as well as posting strong gains from their proprietary trading accounts. Among our non-tax-advantaged preferred holdings, we enjoyed good returns from our convertible stocks in PNM Resources, Inc., a New Mexico electric utility. It was boosted by the companys ability to generate greater-than-expected customer growth. In addition, investors were excited by news that Microsoft founder Bill Gates personal investment vehicle was entering into a joint venture with the utility and energy company. Electricity and gas company Aquila, Inc. was another winner, helped by investors enthusiasm over the companys improving business risk profile, recent utility rate increases and the reduction of long-term debt. Our shares in the company were redeemed shortly after the period ended at a significant premium over our purchase price. Natural gas producer Chesapeake Energy Corp. scored well, thanks largely to excitement over the companys program to drill wells on and near the Fort Worth Barnett Shale geologic structure, which contains large natural gas reserves. INDUSTRY DISTRIBUTION 1 Electric utilities 16% Diversified banks 10% Multi-utilities 9% Investment banking & brokerage 9% Other diversified financial services 8% Gas utilities 6% Life & health insurance 5% Oil & gas exploration & production 4% Multi-line insurance 4% Real estate management & development 4% Integrated telecommunication services 3% Automobile manufacturers 3% Consumer finance 3% Movies & entertainment 3% Regional banks 2% Wireless telecommunication services 2% Broadcasting & Cable TV 2% All others 4% Laggards In contrast, we lost ground with our stake in student loan company SLM Corp. Investors became concerned about a potential credit downgrade of the company amid news about the financing details of the companys agreement to be taken private in a leveraged buyout, particularly the high level of debt that would have to be serviced through cash flow from operations. We continued to hold onto SLM because we believe the preferred stocks price reflected the worst case scenario, and we werent willing to part with it at such discounted valuations. Preferred Income Fund III 4 Outlook By the end of the period, Treasury bonds were priced such that investors were still expecting a rate cut in the second calendar quarter of this year. With inflation running at the upper end of the Feds stated comfort zone, however, we dont believe the central bank will be so quick to stimulate the economy via rate cuts. At the end of the period, investors were seemingly beginning to wake up to the idea that rate cuts were farther off than they had originally anticipated, as evidenced by a weaker market for fixed-income related securities. We wouldnt be surprised if Treasuries come under near-term pressure. If Treasuries sell off, its likely that preferreds will follow suit over the near term. Over the longer term, however, we remain optimistic that gradually slowing economic conditions could bode well for fixed-income investments, including preferred stocks, and that long-term demand for income-producing stocks will provide support for them. Given favorable supply and demand dynamics, some of our best performers were DRD-eligible securities. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of the Funds net assets plus the value of preferred shares on May 31, 2007. Preferred Income Fund III 5 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-07 This schedule is divided into five main categories: bonds, capital preferred securities, common stocks, preferred stocks and short-term investments. Bonds, capital preferred securities, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 11.46% (Cost $83,909,669) Automobile Manufacturers 0.31% Ford Motor Co., Note 7.450% 07-16-31 CCC+ $2,755 2,265,987 Consumer Finance 0.45% General Motors Acceptance Corp., Bond 8.000 11-01-31 BB+ 3,000 3,295,809 Electric Utilities 5.16% Black Hills Corp., Note 6.500 05-15-13 BBB 15,000 14,993,175 DPL, Inc., Sr Note 6.875 09-01-11 BBB 5,036 5,265,279 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 15,000 14,152,560 Kentucky Power Co., Sr Note, Ser D 5.625 12-01-32 BBB 3,565 3,293,379 Gas Utilities 1.77% Southern Union Co., Jr Sub Note Ser A (P) 7.200 11-01-66 BB 12,900 12,966,629 Integrated Oil & Gas 0.73% Amerada Hess Corp., Note 7.125 03-15-33 BBB 5,000 5,348,365 Multi-Utilities 1.57% DTE Energy Co., Sr Note 6.375 04-15-33 BBB 7,500 7,499,250 TECO Energy, Inc., Note 7.000 05-01-12 BB 3,810 3,992,747 Oil & Gas Refining & Marketing 1.47% Valero Energy Corp., Note 7.500 04-15-32 BBB 9,500 10,751,967 See notes to financial statements Preferred Income Fund III 6 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 10.18% (Cost $75,985,020) Diversified Banks 6.04% Credit Agricole Preferred Funding Trust 7.00% 01-29-49 A $9,000 9,098,100 HBOS Capital Fund L.P. (United Kingdom) 6.85 03-29-49 A 10,000 10,038,000 Lloyds TSB Bank Plc (United Kingdom) 6.90 11-29-49 A+ 25,000 25,042,250 Electric Utilities 1.04% DPL Capital Trust II 8.125 09-01-31 BB+ 6,225 7,578,938 Gas Utilities 1.86% KN Capital Trust I Ser B 8.56 04-15-27 B 8,735 8,888,596 KN Capital Trust III 7.63 04-15-28 B 4,960 4,714,440 Multi-Utilities 1.24% Dominion Resources Capital Trust I 7.83 12-01-27 BB+ 9,097 9,101,458 Issuer Shares Value Common stocks 2.24% (Cost $15,965,889) Electric Utilities 1.15% Great Plains Energy, Inc. 271,247 8,441,206 Integrated Oil & Gas 0.39% BP Plc, American Depositary Receipt (United Kingdom) 42,094 2,820,719 Multi-Utilities 0.70% CH Energy Group, Inc. 20,600 975,616 TECO Energy, Inc. 235,000 4,126,600 Credit Issuer, description rating (A) Shares Value Preferred stocks 119.28% (Cost $892,297,081) Agricultural Products 2.23% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 195,000 16,337,354 Automobile Manufacturers 3.67% Ford Motor Co., 7.50% CCC+ 761,385 14,770,869 General Motors Corp., 7.25%, Ser 07-15-41 B 50,641 1,001,679 General Motors Corp., 7.375%, Ser 05-15-48 Caa1 558,194 11,080,151 See notes to financial statements Preferred Income Fund III 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Broadcasting & Cable TV 2.44% Comcast Corp., 7.00% BBB+ 119,900 3,077,833 Comcast Corp., 7.00%, Ser B BBB+ 587,556 14,806,411 Consumer Finance 3.51% Ford Motor Credit Co., 7.60% B1 25,000 547,500 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 250,000 6,330,000 HSBC Finance Corp., 6.875% AA 636,118 16,106,508 SLM Corp., 6.00% BBB+ 84,195 1,781,566 SLM Corp., 6.97%, Ser A BBB 18,800 935,300 Diversified Banks 8.68% BAC Capital Trust II, 7.00% A+ 94,600 2,382,028 BAC Capital Trust III, 7.00% A+ 22,000 553,080 BAC Capital Trust IV, 5.875% A+ 131,400 3,068,190 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 960,000 22,867,200 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A+ 100,000 2,515,000 USB Capital VIII, 6.35%, Ser 1 A+ 269,700 6,631,923 USB Capital X, 6.50% A+ 85,000 2,127,550 Wachovia Preferred Funding Corp., 7.25%, Ser A A 674,800 18,894,400 Wells Fargo Capital Trust IV, 7.00% AA 177,800 4,477,004 Electric Utilities 16.74% Cleveland Electric Financing Trust I, 9.00% BB+ 27,400 696,782 Consolidated Edison, Inc., $5.00, Ser A BBB+ 30,000 2,767,500 DTE Energy Trust II, 7.50% BB+ 36,600 943,548 Entergy Mississippi, Inc., 7.25% A 113,668 2,890,577 FPC Capital I, 7.10%, Ser A BBB 746,700 18,749,637 FPL Group Capital Trust I, 5.875% BBB+ 490,000 11,554,200 Georgia Power Capital Trust V, 7.125% BBB+ 156,100 3,950,891 Georgia Power Co., 6.00%, Ser R A 730,000 17,958,000 HECO Capital Trust III, 6.50% BB+ 130,000 3,256,500 Interstate Power & Light Co., 7.10%, Ser C BBB 354,900 9,648,844 Interstate Power & Light Co., 8.375%, Ser B Baa2 54,500 1,623,081 Northern States Power Co., 8.00% BBB 84,550 2,149,261 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 189,000 4,931,728 PPL Energy Supply, LLC, 7.00% BBB 857,770 22,130,466 See notes to financial statements Preferred Income Fund III 8 F I N A N C I A LS T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities (continued) Southern California Edison Co., 6.00%, Ser C BBB 30,000 $2,995,314 Southern California Edison Co., 6.125% BBB 20,000 2,039,376 Virginia Power Capital Trust, 7.375% BB+ 447,600 11,279,520 Westar Energy, Inc., 6.10% AAA 117,000 2,901,600 Gas Utilities 4.99% Laclede Capital Trust I, 7.70% BBB+ 82,000 2,060,660 Southern Union Co., 7.55%, Ser A BB 449,000 11,516,850 Southwest Gas Capital II, 7.70% BB 850,250 22,914,238 Hotels, Resorts & Cruise Lines 0.42% Hilton Hotels Corp., 8.00% BB+ 118,600 3,074,112 Integrated Telecommunication Services 4.24% Telephone & Data Systems, Inc., 6.625% BB+ 497,600 11,658,768 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 550,776 13,791,431 Verizon New England, Inc., 7.00%, Ser B A3 222,300 5,561,946 Investment Banking & Brokerage 13.67% Fleet Capital Trust IX, 6.00% A+ 469,200 11,448,480 Goldman Sachs Group, Inc., 6.20%, Ser B A 240,000 6,180,000 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A 793,400 19,811,198 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A 142,500 6,975,375 Merrill Lynch Preferred Capital Trust III, 7.00% A 417,017 10,592,232 Merrill Lynch Preferred Capital Trust IV, 7.12% A 232,700 5,938,503 Merrill Lynch Preferred Capital Trust V, 7.28% A 373,700 9,615,301 Morgan Stanley Capital Trust III, 6.25% A 764,025 18,527,606 Morgan Stanley Capital Trust IV, 6.25% A 393,925 9,651,163 Morgan Stanley Capital Trust VI, 6.60% A 50,000 1,255,500 Life & Health Insurance 8.02% Lincoln National Capital VI, 6.75%, Ser F A 304,000 7,676,000 MetLife, Inc., 6.50%, Ser B BBB 1,108,850 28,752,481 Phoenix Cos., Inc. (The), 7.45% BBB 574,949 14,517,462 PLC Capital Trust IV, 7.25% BBB+ 141,400 3,588,732 See notes to financial statements Preferred Income Fund III 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Life & Health Insurance (continued) PLC Capital Trust V, 6.125% BBB+ 83,300 $2,009,612 Prudential Plc, 6.50% (United Kingdom) A 83,500 2,125,910 Movies & Entertainment 3.76% Viacom, Inc., 6.85% BBB 1,117,300 27,519,099 Multi-Line Insurance 5.63% Aegon NV, 6.375% (Netherlands) A 241,265 6,034,038 Aegon NV, 6.50% (Netherlands) A 150,850 3,793,878 ING Groep NV, 7.05% (Netherlands) A 603,970 15,159,647 ING Groep NV, 7.20% (Netherlands) A 641,000 16,166,020 Multi-Utilities 10.31% Aquila, Inc., 7.875% B2 266,707 6,673,009 Avista Corp., $6.95, Ser K BB 129,860 12,986,000 BGE Capital Trust II, 6.20% BBB 807,028 19,578,499 DTE Energy Trust I, 7.80% BB+ 229,400 5,783,174 PNM Resources, Inc., 6.75%, Conv BBB 305,999 15,758,948 PSEG Funding Trust II, 8.75% BB+ 462,275 11,894,336 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 30,000 2,775,000 Oil & Gas Exploration & Production 5.81% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 7,330 2,110,967 Devon Energy Corp., 6.49%, Ser A BB+ 25,250 2,558,141 Nexen, Inc., 7.35% (Canada) BB+ 1,494,079 37,845,021 Other Diversified Financial Services 11.78% ABN AMRO Capital Funding Trust V, 5.90% A 665,400 15,523,782 ABN AMRO Capital Funding Trust VI, 6.25% A 353,900 8,780,259 Citigroup Capital VII, 7.125% A+ 28,042 705,817 Citigroup Capital VIII, 6.95% A+ 241,200 6,131,304 Citigroup Capital X, 6.10% A+ 720,000 17,532,000 DB Capital Funding VIII, 6.375% A 228,500 5,735,350 DB Capital Trust II, 6.55% A 250,000 6,328,125 JPMorgan Chase Capital XI, 5.875%, Ser K A 985,000 23,305,100 JPMorgan Chase Capital XIV, 6.20%, Ser N A 25,000 616,000 JPMorgan Chase Capital XVI, 6.35% A 60,000 1,488,600 Real Estate Management & Development 5.32% Duke Realty Corp., 6.50%, Depositary Shares, Ser K REIT BBB 151,600 3,788,484 Duke Realty Corp., 6.60%, Depositary Shares, Ser L REIT BBB 118,500 2,958,945 See notes to financial statements Preferred Income Fund III 10 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Real Estate Management & Development (continued) Duke Realty Corp., 6.625%, Depositary Shares, Ser J REIT BBB 638,100 $15,888,690 Public Storage, Inc., 6.18%, Depositary Shares, Ser D REIT BBB+ 20,000 487,000 Public Storage, Inc., 6.50%, Depositary Shares, Ser W REIT BBB+ 450,000 11,070,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V REIT BBB+ 184,530 4,707,360 Regional Banks 3.27% PFGI Capital Corp., 7.75% A 926,900 23,925,606 Reinsurance 0.40% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 127,800 2,929,176 Specialized Finance 0.72% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,775,200 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 137,000 3,492,130 Thrifts & Mortgage Finance 1.16% Abbey National Plc, 7.375% (United Kingdom) A+ 339,000 8,485,170 Wireless Telecommunication Services 2.51% United States Cellular Corp., 7.50% BB+ 729,100 18,336,864 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 3.80% (Cost $27,800,000) Government U.S. Agency 3.80% Federal Home Loan Bank, Discount Note 5.05% 06-01-07 AAA $27,800 27,800,000 Total investments (Cost $1,095,957,659) 146.96% Other assets and liabilities, net 0.89% Fund preferred shares, at liquidation value (47.85%) Total net assets applicable to common shareholders 100.00% See notes to financial statements Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on May 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $16,337,354 or 2.23% of the Funds net assets as of May 31, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders of the Fund. See notes to financial statements Preferred Income Fund III 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $1,095,957,659) $1,075,079,740 Cash 24,014 Receivable for futures variation margin (Note 1) 120,318 Cash segregated at broker for future contracts (Note 1) 715,000 Dividends and interest receivable 6,070,525 Unrealized appreciation of swap contracts (Note 1) 874,720 Other assets 39,566 Total assets Liabilities Payable for investments purchased 1,022,500 Payable to affiliates Management fees 16,303 Other 30,364 Other payables and accrued expenses 204,907 Total liabilities Auction Preferred Shares (APS) including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 14,000 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 741,598,332 Accumulated net realized gain on investments, financial futures contracts and swap contracts 6,270,703 Net unrealized depreciation of investments, financial futures contracts and swap contracts (18,524,183) Accumulated net investment income 2,218,489 Net assets applicable to common shares Net asset value per common share Based on 31,280,764 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $23.39 See notes to financial statements Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding tax of $731) $59,757,168 Interest 12,683,655 Total investment income Expenses Investment management fees (Note 2) 8,083,027 Accounting and legal services fees (Note 2) 141,508 Compliance fees 17,600 APS auction fees 912,151 Custodian fees 170,332 Printing fees 167,593 Federal excise tax 71,984 Professional fees 51,104 Trustees fees 44,661 Registration and filing fees 29,364 Transfer agent fees 29,362 Interest 456 Miscellaneous 49,241 Total expenses Less expense reductions (Note 2) (2,155,474) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 9,953,514 Financial futures contracts (2,308,467) Swap contracts 457,739 Change in net unrealized appreciation (depreciation) of Investments 34,047,257 Financial futures contracts 1,082,815 Swap contracts (506,114) Net realized and unrealized gain Distributions to APS (17,621,518) Increase in net assets from operations See notes to financial statements Preferred Income Fund III 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-06 5-31-07 Increase (decrease) in net assets From operations Net investment income $67,502,745 $64,827,914 Net realized gain 10,565,773 8,102,786 Change in net unrealized appreciation (depreciation) (64,012,922) 34,623,958 Distributions to APS (13,641,482) (17,621,518) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (53,052,176) (49,548,730) From net realized gain (3,149,660) (2,242,831) Total increase (decrease) Net assets Beginning of year 749,209,484 693,421,762 End of year 1 1 Includes accumulated (distributions in excess of) net investment of ($4,259,052) and $2,218,489, respectively. See notes to financial statements Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period 3 Net investment income 4 1.88 2.16 2.16 2.07 Net realized and unrealized gain (loss) on investments (1.21) 1.58 (1.70) 1.36 Distributions to APS (0.11) (0.25) (0.44) (0.56) Total from investment operations Less distributions to common shareholders From net investment income (1.80) (2.03) (1.70) (1.58) From net realized gain   (0.10) (0.07) Capital charges Offering costs related to common shares (0.02)    Offering costs and underwriting discounts related to APS (0.13)    Net asset value, end of period Per share market value, end of period Total return at net asset value 5,6 (%) 8 Total return at market value 5,6 (%) Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $699 $749 $693 $732 Ratio of net expenses to average net assets 9 (%) 0.99 10 1.05 1.04 1.05 Ratio of gross expenses to average net assets 11 (%) 1.27 10 1.34 1.34 1.34 Ratio of net investment income to average net assets 12 (%) 7.97 10 9.15 9.22 8.91 Portfolio turnover (%) 99 8 14 16 14 Senior securities Total value of APS outstanding (in millions) $350 $350 $350 $350 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 Asset coverage per unit 13 $75,065 $78,169 $74,123 $76,917 See notes to financial statements Preferred Income Fund III 16 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous auditor. 2 Inception period from 6-19-03 through 5-31-04. 3 Reflects the deduction of a $1.125 per share sales load. 4 Based on the average of the shares outstanding. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Assumes dividend reinvestment and a purchase at $25.28 per share on the inception date and a sale at the current market price on the last day of the period. 8 Not annualized. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.70%, 0.71%, 0.71% and 0.71%, respectively. 10 Annualized. 11 Ratios calculated on the basis of expenses relative to the average net assets of common shares, that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.90%, 0.91%, 0.91% and 0.91%, respectively. 12 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.69%, 6.21%, 6.24% and 6.49%, respectively. 13 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Preferred Income Fund III 17 Notes to financial statements Note 1 Accounting policies John Hancock Preferred Income Fund III (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund is authorized to issue an unlimited amount of common shares with no par value per share. Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p
